Citation Nr: 0731751	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-08 959	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for chronic 
costochondritis, rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from May 
1953 to March 1959, and from June 1959 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In July 2007, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.


FINDING OF FACT

The veteran's chronic costochondritis is manifested by 
constant pain aggravated by prolonged sitting or activity and 
tenderness on palpation at the costochondral junctions; the 
costochondritis is no more than slightly disabling.


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 10 percent 
for chronic costochondritis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.56, 4.73, Diagnostic Code (DC) 5321 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent a VCAA notice letter in July 2005.  The 
letter provided him with notice of the evidence necessary to 
support his claim that was not on record at the time the 
letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial decision, but this 
timing deficiency was cured by readjudication of the claim in 
an April 2007 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, No. 07-1130 (Fed. Cir. September 17, 
2007).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
private medical records from West Tennessee Imaging Center, 
Perry County Medical Center, Dr. Masterson, Dr. Chung, and 
Decatur County General Hospital.  In addition, VA 
examinations were provided in November 2002 and June 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  At the July 
2007 hearing, his representative requested that the case not 
be remanded for a new examination (Hr'g. Transcript, pgs. 9-
10).  There is no reported evidence that has not been 
obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Costochondritis is a condition that causes chest pain due to 
inflammation of the cartilage and bones in the chest wall.  
Also called Tietze's Syndrome, costochondritis occurs when 
there is inflammation at the junction of the rib bone and 
breastbone (sternum).  At this junction, there is cartilage 
joining these bones. This cartilage can become irritated and 
inflamed.  Depending on the extent of the inflammation, 
costochondritis can be quite painful.  

The veteran's chronic costochondritis has been rated by 
analogy using the criteria for injuries to muscle group XXI, 
the thoracic muscle group, which controls respiration.  38 
C.F.R. § 4.73, DC 5321.  Under DC 5321, a slight disability 
warrants a 0 percent rating; moderate disability warrants a 
10 percent rating; and severe or moderate severe disabilities 
warrant a 20 percent rating.  Jonathan Cluett, M.D., 
Costochondritis-Tietze's Syndrome (2007), 
http://www.orthopedics.about.com/cs/cs/sprainsstrains/a/costo
hondritis.htm.

The veteran is currently evaluated as having a moderate 
muscle disability and, at the July 2007 hearing, his 
representative argued his symptoms are equivalent with a 
moderately-severe muscle disability (pg. 4).  38 C.F.R. § 
4.56 provides guidelines for evaluating muscle disabilities.  
A moderate muscle disability is typical of a through and 
through or deep penetrating wound of short track of a single 
bullet, which results in fatigue after average use of the 
particular functions controlled by the injured muscles.  38 
C.F.R. § 4.56(d)(2).  Objective findings involve loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id.  

A moderately-severe disability is typical of a through and 
through or deep penetrating wound by a small high velocity 
missile or large low-velocity missile, which results in a 
consistent complaint of cardinal signs and symptoms involving 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Objective findings involve 
indication on palpation of the loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  38 C.F.R. § 4.56(d)(3).  Tests of strength 
and endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Legal Analysis

During his military service, in 1969, the veteran was 
involved in a helicopter accident and sustained injuries to 
his cervical spine and chest.  He was diagnosed with chronic 
costochondritis secondary to a costochondral separation.  In 
September 1973, he was given a permanent P3 profile and it 
was recommended that his duty assignments not involve 
prolonged sitting.  In May 1974, he was seen in the surgical 
clinic and it was noted that there was no possible treatment 
and it would be a lifelong condition.  

The report of a November 2002 VA examination indicates the 
veteran complained of worsening pain in his neck, shoulders 
and anterior rib cage, which was treated with non-steroidal 
anti-inflammatory drugs (NSAIDS) and Tylenol.  On objective 
physical examination, there was mild tenderness to palpation 
along the costochondral junctions.  The diagnosis was 
possible chronic osteochondritis.  

VA treatment records indicate, in November 2003, the veteran 
was taking Sulindac, which is an NSAID.  His chest was clear 
to auscultation bilaterally.  It was recommended he also use 
heat and cold packs and try physical therapy.  In June 2004, 
it was noted he began taking Celebrex (an NSAID) and reported 
marked improvement.  He denied having shortness of breath.  
In May 2005, he also denied shortness of breath or chest 
pain, but stated that his costochondritis was worsening.  It 
was noted he remained quite active and had a comprehensive 
weight training program.  It was recommended that he begin 
using Lortab (a combination of acetaminophen and hydrocodone) 
and decrease use of Celebrex due to his history of heart 
disease.  

The report of the June 2005 VA examination indicates the 
veteran reported constant pain in his lower ribcage.  He said 
sitting aggravated this pain and he could not ride his 
tractor, use his Weed Eater, or work in his garden without 
experiencing increasing amounts of pain.  He denied any 
increased pain with coughing or laughing.  There were no 
constitutional symptoms.  His chest was clear to auscultation 
bilaterally.

Private medical records from Decatur County General Hospital 
indicate the veteran went to physical therapy in August and 
September 2005, but ended therapy after experiencing 
increased pain.  An August 2005 bone scan was normal.  A 
September 2005 record from Dr. Chung indicates the veteran 
was taking hydrocodone without relief.  An October 2005 VA 
outpatient treatment record notes that his costochondritis 
was stable and that the veteran reported relief using Lortab 
and Celebrex.  He denied shortness of breath.  This was also 
noted in a May 2006 record.   In August 2006, it was noted 
that this condition was well-controlled with Lortab and he 
was advised to remain active.    

A May 2007 letter received from the veteran indicates he 
believed the Decision Review Officer (DRO) either 
misconstrued or misrepresented some facts.  He emphasized 
that he never told anyone he had any problems dressing 
himself or tying his shoes.  He said that he could drive, 
operate a lawnmower, bush log, tractor, Weed Eater, 
rototiller, and hoe, but not without pain and discomfort.  He 
resented any implication that the pain he was experiencing 
was from open heart surgery he had in 1991 and, in fact, the 
June 2005 examiner opined that it was not likely due to the 
surgery.  Finally, he said that he drove himself and was able 
to walk without assistance.

At the July 2007 hearing, the veteran testified that the pain 
in his ribcage gets worse with activity and that he has had 
to give up restoring old cars (pgs. 6-7).  

In sum, the evidence indicates the veteran's costochondritis 
is manifested by his subjective reports of constant pain in 
the ribcage aggravated by sitting and excessive activity.  
The only objective symptom of this condition is tenderness to 
palpation along the costochondral junctions.  He has denied 
shortness of breath and his chest has been clear to 
auscultation.  So there does not appear to be any respiratory 
impairment resulting from his disability.  From a functional 
standpoint, this disability is no more than slight.  38 
C.F.R. §§ 4.10, 4.40, 4.56.  

The Board is mindful of his reports of constant pain, but, as 
noted in his May 2007, he is able to perform the activities 
of daily living with little or no impairment.  Furthermore, 
the majority of his medical records indicate this condition 
is well-controlled with medication.  This disability 
certainly is not characterized by the type of symptoms 
described in the criteria for a moderately-severe disability 
under § 4.56 such as loss of deep fascia, muscle substance, 
or normal firm resistance.  There is no indication that the 
original injury required prolonged hospitalization or any 
surgical intervention, including debridement.

In this case, there is also no showing that the veteran's 
service-connected disability presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a rating in excess of 10 percent on an extraschedular basis.  
See 38 C.F.R. § 3.321.  He is retired but by his most recent 
reports, continues to engage in rigorous outdoor activities.  
Although he reported he is no longer able to restore old 
cars, his overall level of activity is not indicative of 
marked interference with employment.  The evidence also does 
not show frequent periods of hospitalization or other 
evidence that would render impractical the application of the 
regular schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons, the claim for a rating in excess of 10 
percent for chronic costochondritis must be denied because 
the preponderance of the evidence is unfavorable-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).
 

ORDER

The claim for an increased rating for chronic costochondritis 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


